Citation Nr: 9922374	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  92-24 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	William M. Hanlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from April 1981 to 
November 1983.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in May 1998.  The requested development 
has been completed to the extent possible and the case has 
been returned for appellate consideration.  This appeal 
originates from a decision dated in June 1992 by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In August 1996, the Board denied the 
appellant's claim to service connection for an acquired 
psychiatric disorder.  He appealed the decision to the United 
States Court of Appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals)(Court).  In 
November 1997, counsel for the Secretary and counsel for the 
appellant filed a Joint Motion for Remand.  An Order of the 
Court, dated in November 1997, granted the motion and vacated 
the Board's August 1996, decision.  The case was remanded to 
the Board for further proceedings consistent with the Court's 
Order.



FINDING OF FACT

In January 1999, after thorough review of the entire evidence 
of record and examination of the appellant, a VA psychiatrist 
concluded that the appellant's bipolar disorder was present 
and exacerbated in during service.


CONCLUSION OF LAW

Bipolar disorder was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the appellant's claim for 
service connection for an acquired psychiatric disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  Specifically, the medical evidence of record 
which documents the various psychiatric diagnoses and relates 
those diagnoses to the appellant's period of active duty are 
deemed to be sufficient to render this claim plausible.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).  Furthermore, with 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added)  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.

Establishing direct service connection for a disability which 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet.App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Upon careful consideration of the evidence of record, the 
undersigned concludes that the appellant's bipolar disorder 
had its onset during his period of active duty.  Accordingly, 
entitlement to service connection for bipolar disorder is 
warranted.

The service medical records reflect that the appellant was 
hospitalized in 1983 for depression related to work and 
personal problems.  On service separation examination in 
November 1983, the appellant's psychiatric examination was 
considered to be abnormal and a history of depression and 
borderline personality was noted.  The evidence of record 
since service discharge reflects various psychiatric 
diagnoses over the years including bipolar disorder, 
polysubstance abuse, dementia and a personality disorder.

In December 1998, pursuant to the Court's November 1997 Order 
and in response to the Board's request, the appellant 
underwent VA psychiatric examination in an effort to 
determine whether a psychiatric disorder was present and if 
so, to obtain an opinion as to the origin of that disorder.  
After review of the three volumes of records within the 
appellant's claimsfolder, as well as examination of the 
appellant and review of neuropsychological testing conducted 
in conjunction with the psychiatric evaluation, the VA 
psychiatrist offered the following opinion in January 1999:

After careful consideration of this very 
complex case, I believe this man suffers 
from a service connected psychiatric 
disorder.  There are multiple 
contributing factors to his presentation 
including alcohol use, jet fuel exposure 
as well as an ongoing mood disorder.  His 
initial psychiatric admission did occur 
in the service although there was a heavy 
contribution of alcohol use to that 
presentation.  However, I do think that 
at least some component of his current 
psychiatric difficulties must have played 
a part in that presentation and, although 
in retrospect it is difficult to sort out 
all other contributors to that 
exacerbation of psychiatric problems or 
to define quantitatively what part each 
component played, I do believe that at 
least some component of his current 
affective/mood disorder was present while 
in service.  It is possible that jet fuel 
exposure played some role in the 
precipitation of this.  Again, I cannot 
declare an etiology, however, I do think 
that his problems were present and 
exacerbated in the service despite the 
concurrent substance use problem.  Thus 
my impression is as follow:

Axis I:  	Bipolar disorder, dementia with 
mild to moderate cognitive deficits (see 
neuropsychological testing), alcohol 
dependence in partial remission.  The 
previous noted Global Assessment of 
Functioning of 30 is still applicable.


In view of the above opinion which is based upon a 
comprehensive review of the medical evidence of record, 
coupled with the lack of any additional medical expert's 
opinion to the contrary, the undersigned finds that 
entitlement to service connection for bipolar disorder is 
warranted.


ORDER

Service connection for bipolar disorder is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



